
	

114 S1727 IS: To rename the National Florence Crittenton Mission. 
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1727
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To rename the National Florence Crittenton Mission.
		  
	
	
		1.National Crittenton
 FoundationSection 1 of the Act of April 9, 1898, entitled an Act To incorporate the National Florence Crittenton Mission is amended by striking National Florence Crittenton Mission and inserting The National Crittenton Foundation.
		
